Citation Nr: 0613740	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served with the National Guard 
from January 1960 to January 1966.  His DD Form 214s document 
active duty service from February 1960 to August 1960 and 
again from October 1961 to August 1962.  Service records 
including a National Guard Bureau Retirement Credits Record 
show that the veteran had two-week periods of active duty for 
training (ACDUTRA) and periods of inactive duty for training 
(INACDUTRA) through January 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
administrative decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
veteran's claim for nonservice-connected disability pension 
benefits.  


FINDING OF FACT

The appellant in this case did not serve in Vietnam and did 
not have 90 days consecutive active duty military service 
that began or ended in a period of war. 


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected pension benefits, based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002); 38 C.F.R. §§ 
3.1(e, f), 3.2, 3.3 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA applies in the instant case.  

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
did not have wartime service required under the law to be 
eligible for the nonservice-connected disability pension.  
The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for VA nonservice-connected 
disability pension benefits and of the necessary criteria and 
the reasons that his claim had been denied by means of the 
discussion in the May 2004 decision and the June 2004 
statement of the case (SOC).  There is no indication of any 
relevant records that the RO failed to obtain.  There is no 
reasonable possibility that obtaining a VA medical opinion 
would substantiate this claim, which has been denied because 
of a lack of qualifying service.  

Because it has not been established that the appellant had 
wartime service, and since there is no additional and 
pertinent information to dispute the veteran's service dates, 
further development would serve no useful purpose.  See 38 
C.F.R. § 3.159(d)(1) (2005).  This case hinges upon the 
threshold determination as to whether the appellant has 
wartime service, and in this regard the evidence of record 
(his DD Form 214s and military personnel records) has 
indicated that he does not have the requisite service.  No 
amount of notice from VA can change the appellant's status as 
a veteran without active duty service for 90 consecutive days 
beginning or ending in period of war.  The legal outcome is 
clearly dictated by the existing law regardless of any 
further notice the appellant might receive.  Any error for 
noncompliance with the notice provisions of the VCAA is 
harmless.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
are not warranted.

II.  Analysis

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period of war for the Korean Conflict Era is the period 
beginning on June 27, 1950, and ending on January 31, 1955, 
inclusive.  38 C.F.R. § 3.2(e).  

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).

The veteran contends that he is entitled to nonservice-
connected disability pension. While the veteran served with 
the National Guard from January 1960 to January 1966, he did 
not have requisite active duty service for a period of 90 
consecutive days which began or ended in a period of war.  
His DD Form 214s document active duty service from February 
1960 to August 1960 and again from October 1961 to August 
1962.  While the veteran's active duty service from October 
1961 to August 1962 would have been considered service during 
the Vietnam War had he served in Vietnam during that period, 
the veteran did not serve in the Republic of Vietnam and, as 
such, his service during this period can not be deemed 
service "during a period of war".  See 38 C.F.R. § 3.2(f).  
Service records including a National Guard Bureau Retirement 
Credits Record show that the veteran had two-week periods of 
active duty for training (ACDUTRA) and periods of inactive 
duty for training (INACDUTRA) through January 1966.   These 
documents do not show active duty service for 90 consecutive 
days which began or ended in a period of war.  

The veteran does not dispute these service dates.

The veteran contends that since he was activated to active 
service in 1961 by President Kennedy during the Berlin 
Crisis, such active duty service should be considered as 
service during a period of war.  The Board does not agree.  
The periods of war, as discussed above, do not include a 
period surrounding a crisis in Berlin.  See 38 C.F.R. § 3.2

In sum, the veteran's active service did not include 90 
consecutive days during, beginning, or ending in one of the 
time periods specified by law as a period of war.  Thus, the 
Board finds that the veteran does not meet the basic 
eligibility requirements for nonservice-connected pension 
benefits; he did not have 90 consecutive days of active 
service during a period of war.  38 U.S.C.A. § 1521(j); 38 
C.F.R. §§ 3.2, 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims held that where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected disability 
pension due to nonqualifying service.


ORDER

The veteran is not eligible to receive VA nonservice-
connected disability pension.  Accordingly, the appeal is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


